                      UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE
UNITED STATES OF AMERICA,               )
                                        )
v.                                      )      Criminal No. 1:16-CR-00106-JAW
                                        )
STEVEN NYGREN                           )
                                        )

           APPOINTMENT OF COUNSEL & SCHEDULING ORDER

      Petitioner has filed a pro se Petition for Compassionate Release pursuant to
the 2018 First Step Act, 18 U.S.C. § 3582(c) and (d). (Motion, ECF No. 95). The
petitioner has previously been determined to have been entitled to appointment of
counsel or has otherwise established indigency. The Court hereby appoints Attorney
Stephen C. Smith, Esq., designated CJA Counsel, to represent Defendant on any
claim Defendant might have.

      Appointed counsel shall have 7 days from the date of this order to file an
Amended Petition for Compassionate Release or to notify the Court that the case
will proceed based on the initial petition. The United States Attorney shall have
seven (7) days to file a response from the filing of petitioner’s amended petition or
notice. Appointed counsel shall have four (4) days for a reply but may waive the
right to file a reply. If the Defendant’s personal or institutional medical
circumstances change before the completion of any deadlines outlined in this order,
the Defendant may supplement his/her petition.

      The United States Probation Office for the District of Maine (“Probation
Office”) is authorized to disclose to appointed counsel the following documents to be
used for preparing any amended petition or reply: Presentence Investigation
Reports, Statements of Reasons, Judgments, Summary Reports, contact information
for the United States Bureau of Prisons (“BOP”) Case Managers and any BOP
facility status updates. The Clerk’s Office is authorized to facilitate the Probation
Offices’ disclosures as necessary.
      The Court directs the United States Attorney for the District of Maine
(“United States Attorney”) to meet and confer with appointed counsel to facilitate
the process of obtaining from the BOP, the most recent and relevant documents,
including but not limited to, the inmate’s progress report, sentence computation
form, financial responsibility form, inmate education data, disciplinary data, inmate
profile, medical records, and the BOP’s recommendation for release, if any. To the
extent necessary, appointed counsel will assist petitioner in executing a release
form authorizing the BOP to disclose institutional records.



SO ORDERED this 26th day of May, 2020.


                                 /s/ John A. Woodcock, Jr.
                                 JOHN A. WOODCOCK, JR.
                                 UNITED STATES DISTRICT JUDGE




                                          2
